Whaley, Chief Justice,
dissenting:
I am of the opinion that the decision in the case of International Milling Co. v. United States, 89 C. Cls. 128, is correct. I can see no justification for overruling that decision because the Department has refused to follow it. Congress has not changed the law in subsequent enactments which tends to show acquiescence in that decision. The mere fact that the Department refused to accept the decision is not persuasive in changing the ruling of the Court. The decision has been uniformly applied by other Courts as shown in the majority opinion.